Court of Appeals
of the State of Georgia

                                                      November 24, 2021
                                            ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A22A0509. ARTHUR CLARK v. THE STATE.

       In 2016, Arthur Clark was convicted of multiple offenses, including felony murder,
and was sentenced to life in prison. The Supreme Court affirmed the convictions. See Clark
v. State, 306 Ga. 367 (829 SE2d 306) (2019). In October 2020, Clark filed a pro se
extraordinary motion for a new trial. The trial court denied the motion, and Clark appeals.
We, however, lack jurisdiction.
       The Supreme Court has appellate jurisdiction over “[a]ll cases in which a sentence of
death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8).
Because a penalty of death may be imposed for the crime of felony murder, jurisdiction is
proper in the Supreme Court. See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572
(722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524,
524 (1) (322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of murder”),
overruled in part on other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C)
(i) (824 SE2d 265) (2019). The Supreme Court’s jurisdiction over murder cases includes
appeals from orders resolving post-judgment motions in such cases. See Simpson v. State, 292
Ga. 764, 764 (740 SE2d 124) (2013) (appeal from denial of motion attacking murder
convictions as void).
       Accordingly, Clark’s appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                            Court of Appeals of the State of Georgia
                                                                               11/24/2021
                                                     Clerk’s Office, Atlanta,____________________
                                                    I certify that the above is a true extract from
                                            the minutes of the Court of Appeals of Georgia.
                                                     Witness my signature and the seal of said court
                                            hereto affixed the day and year last above written.

                                                                                             , Clerk.